At a previous day of this term the appeal was dismissed. Upon the showing made by appellant by affidavits, the motion for rehearing is granted and the cause reinstated upon the docket.
Appellant sued out a writ of habeas corpus before Hon. R.J. Alexander, judge of the County Court of Burleson County, asking discharge from prosecution upon the following agreed statement of facts: "That the offense for which appellant was convicted was committed in precinct No. 2 of Burleson County, Texas, and that appellant was tried and convicted in precinct No. 1, in the justice court; and there is a duly qualified justice of the peace in precinct No. 2 of Burleson County; and that said facts were duly pleaded in justice court of precinct No. 1 by appellant's counsel." Under the above state of facts relator was remanded by the judge, and from said order he appeals to this court.
Appellant's contention is that precinct No. 1 has no jurisdiction of the case from the standpoint of venue, because the offense was committed in precinct No. 2. Article 5, section 18, of the Constitution, provides that "each organized county in the State now or hereafter existing shall be divided from time to time for the convenience of the people into precincts, not less than four nor more than eight," etc. Section 19 reads: "Justices of the peace shall have jurisdiction in criminal matters of all cases where the penalty or fine to be imposed by law may not be more than for two hundred dollars; and in civil matters in all cases where the amount in controversy is two hundred dollars or less, exclusive of interest, of which exclusive original jurisdiction is not given to the district or county court; and such other jurisdiction, criminal and civil, as may be provided by law under such regulations as may be prescribed *Page 47 
by law," etc. Under the Revised Civil Statutes of 1895, the civil jurisdiction of justices of the peace is limited in their territorial jurisdiction to the precinct, except in certain designated instances. No such provision has been enacted by the Legislature with reference to criminal matters. Article 96, Code of Criminal Procedure, provides, "Justices of the peace shall have and and exercise concurrent jurisdiction with other courts in all cases arising under the criminal laws of this State, in which punishment is by fine only, and where the maximum of such fine may not exceed $200, except in cases involving official misconduct." We hold that the term "original concurrent jurisdiction" means that the territorial jurisdiction of the justice of the peace in criminal matters is coextensive with the limits of the county. This position is strengthened by article 471, Code of Criminal Procedure, whereby the district court is authorized to transfer indictments over which said court has no jurisdiction to such inferior courts as may have jurisdiction to try offenses therein charged. And article 472, Code of Criminal Procedure, provides: "Causes over which justices of the peace have jurisdiction may be transferred to a justice of the peace at the county seat, or in the discretion of the judge to a justice of the precinct in which the same can be most conveniently tried, as may appear by memorandum indorsed by the foreman of the grand jury on the indictment or otherwise," etc. If this position is not correct, then the law authorizing the district judge to transfer these cases to justice courts would necessarily force them to transfer such causes to that justice precinct wherein it originated. These particular statutes were passed upon by us in Philpott v. State, 2 Texas Court Reporter, 558; and we held that the discretion was lodged in the district judge to transfer the cases to the territory authorized under the statute, and his discretion was not a matter that could be impeached or questioned after he had acted upon the same. The question of the meaning of "concurrent jurisdiction," in reference to territory, was passed upon in Keator Lumber Company v. St. Croix Boom Company, 72 Wisconsin, 62, 38 Northwestern Reporter, 529, and it was there stated: "When, therefore, by such compact it was, in effect, provided that each such state shall have concurrent jurisdiction of that portion of the river St. Croix constituting the boundary line between them, it included the exercise of such legislative powers by each State over the whole river as were consistent with the exercise of similar powers over same portions of the river by the other State. In other words, by such compact each State secured to itself such concurrent jurisdiction upon the half river within the territorial limits of the other State by reducing what would have been otherwise its exclusive jurisdiction upon its one-half to a mere concurrent jurisdiction." In Tolliver v. State, 32 Texas Criminal Reports, 444, we held that a justice of the peace had no power to issue a warrant to a county without naming it, but that, if he put the name of the county, he must put the name of the county where he resides, having jurisdiction to issue warrants coextensive with the limits of the county. We think it clearly follows that, in *Page 48 
misdemeanors over which he has concurrent jurisdiction, he has ample and full constitutional power to try the same, whether said offense occurred in his precinct, or in some other precinct in said county. The judgment in this case is affirmed.
Affirmed.
Henderson, Judge, absent.